IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
ALEXANDER C. BROOKS, JR.,

              Petitioner,

v.                                                     Case No. 5D17-3684

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed February 9, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Alexander C. Brooks, Jr., Sanderson,
pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the July 19, 2017

judgments and sentences in Case No. 2016-CF-002169-A, in the Circuit Court in and

for Seminole County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


ORFINGER, WALLIS and BERGER, JJ., concur.